Exhibit 10.24
Anadys Pharmaceuticals, Inc.
Executive Officer Bonus Plan
Purpose of the Plan:
The bonus plan is intended to:

  a.   Strengthen the connection between individual compensation and Company
success, enhancing our ability to achieve the Corporate Goals (as determined by
our Board of Directors) and enhance shareholder value     b.   Encourage
teamwork among all disciplines within the Company     c.   Reinforce the
Company’s pay-for-performance philosophy by awarding higher bonuses to higher
performing employees     d.   Help ensure that the Company’s overall cash
compensation for executive officers is competitive

Plan Governance:
The Compensation Committee of the Board of Directors (the “Committee”) is
responsible for reviewing and approving the Plan and any proposed modifications
to the Plan. The Committee is also responsible for determining final bonus award
amounts under the Plan for all Executive Officers. Notwithstanding any
provisions of the Plan, the Compensation Committee retains absolute discretion
to determine whether any bonus payments will be made in a particular year and
the amount of any bonus payments. Bonus determinations under this Plan will be
made on an annual basis for the applicable calendar year (each a “Plan Year”).
Eligibility:
In order to be eligible to receive any bonus award under this Plan, a
participant (a) must have commenced his/her employment with the Company prior to
October 1st of the Plan Year and remained continuously employed through the end
of the Plan Year; (b) must be an employee in good standing (i.e., not on a
performance improvement plan or an Unacceptable Performance performer
(performance category = 1)), and (c) must be an executive officer of the Company
as of October 1st of the Plan Year.
Bonus Awards:
Bonus awards will be paid annually in cash, based on achievement of the Plan
Year Corporate Goals and individual performance. Bonus awards will be calculated
by using the base salary, bonus opportunity, weighting factor, and
performance-based multipliers as set forth below (pro-ration will be applied for
those employees employed less than the full year and for salary changes during
the year). Bonus awards will generally be paid on or about January 15 of the
year immediately following the Plan Year, though this timing may be altered at
the discretion of the Committee.

 



--------------------------------------------------------------------------------



 



Bonus Opportunity; Weighting Factors:
The bonus opportunity and weighting factors will be reviewed annually and
adjusted as necessary or appropriate. The bonus opportunities and weightings for
the initial Plan Year and for subsequent years unless and until adjusted will be
as follows:

                              100% Bonus   Corporate   Individual    
Opportunity   Performance   Performance     (as percentage   Weighting  
Weighting Position   of base salary)   Factor   Factor
President & CEO
    50 %     90 %     10 %
SVP Executive Officers
    40 %     85 %     15 %
Other Executive Officers
    30 %     80 %     20 %

Performance-Based Multipliers:
Both the Corporate Performance and Individual Performance portions of the Bonus
awards will be determined by applying a performance based multiplier. For
Corporate Performance, the Committee or the independent members of the Board of
Directors will apply the scale to the pre-determined Corporate Goals on a goal
by goal basis (applied to each goal’s relative weighting) and then the sum will
be used as the total Corporate Performance Rating. For Individual Performance,
the individual’s annual performance review will result in a performance category
and an appropriate multiplier from the scale below will then be applied to the
individual component of the bonus award:

 



--------------------------------------------------------------------------------



 



          Corporate Goal Rating and Individual Performance Category   Multiplier
4)  
Exceeded expectations performance
  100% - 125%    
Ø The corporate goal was exceeded in view of prevailing conditions
       
Ø  Overall individual performance was exceptional and consistently exceeded
expectations
       
 
    3)  
Met expectations performance
  75%-100%    
Ø  The corporate goal was achieved in view of prevailing conditions
       
Ø  Overall individual performance met expectations
       
 
    2)  
Met some expectations performance
  40%-75%    
Ø  Some aspects of the corporate goal were achieved but not all
       
Ø  Overall individual performance met some expectations but not all
       
 
    1)  
Unacceptable performance
  0%    
Ø  The corporate goal was not achieved in view of prevailing conditions
       
Ø  Overall individual performance was not acceptable and did not meet
expectations
   

Calculation of Award:
The example below shows a sample bonus award calculation under the Plan. First,
a 100% bonus opportunity amount is calculated for each Plan participant by
multiplying the employee’s base salary by the 100% bonus opportunity percentage.
This dollar figure is then divided between the corporate component and the
individual component based on the weighting factors for that position. This
calculation establishes a specific dollar bonus award opportunity for the
performance period for each of the corporate and individual components.
At the end of the performance period, corporate and individual multipliers will
be applied based on performance using the criteria described above. For
Corporate Performance, the Committee or Board of Directors will apply the scale
to the pre-determined Corporate Goals on a goal by goal basis (applied to each
goal’s relative weighting) and then the sum will be used as the total Corporate
Performance Rating. The Corporate Performance Rating, which is based on overall
corporate performance, is used to calculate the corporate component of the bonus
awards for all Plan participants. This is accomplished by multiplying the 100%
corporate bonus opportunity established for each individual by the actual
Corporate Performance Rating. The individual multiplier, which is based on an
individual’s performance category, is used in the same way to calculate the
actual individual bonus award.

 



--------------------------------------------------------------------------------



 



Example: Sample Cash Bonus Award Calculation

          Position   Officer
Base Salary for Plan Year
  $ 200,000  
100% bonus opportunity percentage
    30 %
100% bonus opportunity amount
  $ 60,000  

å                  æ

     
Corporate Component
  Individual Component
$48,000 (100% bonus opportunity * 80%)
  $12,000 (100% bonus opportunity * 20%)
 
   
Corporate Performance Rating
  70% - as provided by the Compensation Committee
Individual Performance Category
  3 (multiplier of 90% - estimated)

Actual Cash Bonus Award Calculation:

         
Corporate Bonus Award
  $  33,600  ($48,000 x 70%) 
Individual Bonus Award
  $ 10,800  ($12,000 x 90%)
 
     
Total Actual Cash Bonus Award
  $ 44,400  

Absolute Discretion; Company’s Absolute Right to Alter or Abolish the Plan:
Notwithstanding the Plan parameters set forth above, the Committee retains
absolute discretion to approve bonus awards that fall above or below any amounts
set forth in the Plan, or no bonus awards.
Anadys reserves the right in its absolute discretion to abolish the Plan at any
time or to alter the terms and conditions under which bonus compensation will be
paid. Such discretion may be exercised any time before, during, and after the
Plan Year is completed. No participant shall have any vested right to receive
any payment until actual delivery of such compensation.
Employment Duration/Employment Relationship:
This Plan does not, and Anadys’ policies and practices in administering this
Plan do not, constitute an express or implied contract or other agreement
concerning the duration of any participant’s employment with the Company. The
employment relationship of each participant is “at will” and may be terminated
at any time by Anadys or by the participant with or without cause.

 